Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Sirena Dorothy Simmons, Appellant                     Appeal from the 196th District Court of
                                                      Hunt County, Texas (Tr. Ct. No. 28171).
No. 06-13-00083-CR        v.                          Opinion delivered by Justice Carter, Chief
                                                      Justice Morriss and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Sirena Dorothy Simmons, has adequately indicated her
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED FEBRUARY 19, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk